Order reversed, with costs, and the case remitted to the Appellate Division for further proceedings in accordance with the *849following memorandum: A question of'fact was presented as to whether the defendant’s foreman directed the plaintiff to use the ladder which caused the injury, in which case the defendant would he liable for the injury resulting from the use (Labor Law, § 240; cf. Duda v Rouse Constr. Corp., 32 N Y 2d 405). The case is remitted to the Appellate Division for determination of questions of fact, if any, raised in that court. (CPLR 5612, subd. [a]; 5613; 5712.)
Concur: Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Rabin and Stevens.